DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 9 December 2021, has been considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 26 August 2021. As directed by the amendment: claims 1, 7, and 17 have been amended. Thus claims 1-5, 7-15, 17, 23, 26-27 and 29-33 are presently pending in this application. Applicant’s amendments to the Claims have removed the interpretation of claim 17 under 35 U.S.C. 112(f) and have overcome the 35 U.S.C. 112(b) rejection of claim 17 previously set forth in the Non-Final Office Action mailed 26 April 2021, however, the amendments have not overcome the rejections under 35 U.S.C. 112(a) and are rejected further under 35 U.S.C. 112(a) and 112(b) for the reasons described below. 
Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.
Regarding the arguments on pages 7-8 of REMARKS concerning the 35 U.S.C. 112(a) rejection of claims 5 and 9 that [0063] and Fig 4(b) provide written description for multiple different frequencies, the examiner respectfully disagrees. The pressure profile in Fig 4(b) shows a damped sine wave with a single frequency. Each of the vibration elements, S1-S4, make up one frequency. As described in paragraph [0063] “it is shown that the injection pressure transition in the prescribed period of time ∆t is a pressure vibration at a frequency of around 2000 Hz”, emphasis added to show the singular frequency. The 


    PNG
    media_image1.png
    258
    394
    media_image1.png
    Greyscale

Regarding the arguments on pages 9-10 of REMARKS concerning the 35 U.S.C. 102(a)(1)  rejection as being anticipated by Linn et al., applicant argues that Fig 2 of Linn depicts the pressure profile inside the reservoir and therefore it does not show a profile of an injection pressure of the drug formula at an injection port. The examiner respectfully disagrees. The pressure profile of Linn is described as being measured in two ways including by measuring the force of the liquid exiting the port (pg 1502, In Vitro Testing- “measuring the axial force exerted on a target by the liquid jet exiting the device as a function of time”), this indicates that although the graph in Fig 2 is described as depicting the pressure profile of the liquid in the reservoir, it is also depicting the pressure profile of the liquid exiting the orifice. The examiner agrees that there may be a delay in the pressure at the orifice as the pressure applied propagates through the reservoir, starting from the piston and moving to the orifice, however, in general, the pressure waves of the liquid inside the reservoir would be fluctuating in the same way as the pressure waves of the liquid exiting the orifice.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In lines 9-11 of claims 1 and 7, the phrase “configured to pressurize the dosing liquid such that the dosing liquid in the storage unit has a pressure configured to rise and vibrate in a damped manner and the dosing liquid such that the dosing liquid”, the underlined “the dosing liquid” should be removed for clarity. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 9 recite the limitation “the plurality of damped vibration cycles have different frequencies”. This subject matter is not properly described in the application as filed. Paragraph [0017] describes “pressure of the dosing liquid favorably reaches the converged state while vibrating in a damped manner at a frequency belonging to a prescribed frequency range.” While there is a prescribed
frequency range describe, the pressure is described as vibrating in only one frequency, not the plural
“different frequencies” as claimed. Paragraph [0071] describes “a subsequent pressure vibration exhibits a damped vibration at generally the same period as the injection pressure transition and at a
generally constant frequency.” This further indicates the vibration does not have different frequencies

Claim 17 recites the limitation “configured to administer the dosing liquid to the object region from the injection port without involving a structure that guides the dosing liquid to an inside of the object region.” This subject matter is not properly described in the application as filed. The injection port 31a, shown in Figs 1 and 2A, is a structure that guides the dosing liquid to an inside of the object region. The examiner understands the injection port does not contact the inside of the object region, however, the injection port does guide the dosing liquid to the inside of the object region. Without a structure to guide the dosing liquid to an inside of the object region, the dosing liquid would not end up inside the object region.  In light of the specification, the examiner is interpreting this limitation to instead read as “configured to administer the dosing liquid to the object region from the injection port without involving a structure that contacts an inside of the object region.” A needle would contact the inside of the object region unlike the disclosed administration apparatus.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-15, 17, 23, 26-27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “the injection pressure at the injection port configured to […] have a plurality of damped vibration cycles represented by a damped sinusoidal wave at the same cycle as the pressure of the dosing liquid in the storage unit”. It is unclear how a single cycle of the pressure of the dosing liquid in the storage unit can be the same as the plurality of damped vibration cycles at the injection port. For the purpose of examination, this is being interpreted as “the injection frequency as the pressure of the dosing liquid in the storage unit”.
Claims 2-5, 8-15, 17, 23, 26-27 and 29-33 are rejected as being dependent on rejected base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 10-12, 14, 17, 23, 26-27, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers).
Regarding claim 1, Linn et al. discloses an administration apparatus (Fig 1) for administering a dosing liquid containing a substance to an object region, the administration apparatus comprising: a storage unit (Drug Reservoir Fig 1) configured to store the dosing liquid; a drive unit (Nitrogen Gas Filled Chamber Fig 1) configured to generate administration energy; a pressurization unit (Ram and Piston Fig 1) configured to pressurize the dosing liquid stored in the storage unit with the administration energy generated by the drive unit; and an injection unit (The front of the device which contains the Orifice Fig 1) configured to inject the pressurized dosing liquid to the object region through an injection port (Orifice Fig 1), the pressurization unit configured to pressurize the dosing liquid such that the dosing liquid in the storage unit has a pressure configured to rise and vibrate in a damped manner (a vibration in a damped manner is inherent to a needle free administration apparatus, additionally see the damped vibrations in Fig 2) and (The pressure profile shown in Fig 2 is the initial period, the pressure at the injection port  and the pressure in the storage unit would fluctuate similarly), the initial period comprising a first period, a second period and a third period in this order (See first, second, and third periods in the initial period in annotated Fig 2 below), the injection pressure at the injection port configured to be substantially constant at a first pressure during the first period (See first pressure in annotated Fig 2) at which the pressure of the dosing liquid in the storage unit is configured to begin to rise (The pressure of the dosing liquid in the storage unit would be configured to begin to rise while the pressure at the injection port is substantially constant because there is an inherent delay in the propagation of the pressure wave that travels from the piston to the port), the injection pressure at the injection port configured to increase from the first pressure and vibrate in a damped manner to have a plurality of damped vibration cycles (Fig 2, the vibrations reduce in amplitude to a converged state) represented by a damped sinusoidal wave at the same cycle as the pressure of the dosing liquid in the storage unit (because the pressure at the storage unit and the pressure at the injection port fluctuate together, the vibration of the fluctuations would have the same frequency) such that the injection pressure repeatedly increases and decreases while peak values of the plurality of damped vibration cycles gradually decrease (See damped vibrations repeatedly increasing and decreasing, Fig 2) during the second period, the third period configured to begin when the injection pressure vibrating in the damped manner converges to a second pressure greater than the first pressure (See second pressure in annotated Fig 2 below), the injection pressure configured to rise and drop in each of the plurality of damped vibration cycles (Fig 2), the plurality of damped vibration cycles comprising a first damped vibration cycle (Fig 2, the spike with the labeled peak pressure is the first damped vibration cycle) occurring first among the plurality of damped vibration cycles, the plurality of damped vibration (Fig 2, the peaks following the peak pressure spike are subsequent damped vibration cycles), the injection pressure configured to reach a first peak value (Peak pressure Fig 2) at a first rate in the first damped vibration cycle and to reach a second-2-16/022471June 28, 2018 peak value at a second rate in the one or more subsequent damped vibration cycles (The peak values must necessarily be reached at a rate), a ratio of the first peak value to the second peak value being higher than 1 (The first peak value is the highest peak value so a ratio of the first peak value to the second peak value is higher than 1).
Regarding claim 3, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second peak value is greater than the first pressure and the second pressure (Fig 2, The second peak is the peak right after the first peak in Fig 2, it is greater than the first pressure and the second pressure).
Regarding claim 7, Linn et al. discloses an administration apparatus (Fig 1) for administering a dosing liquid containing a substance to an object region, the administration apparatus comprising: a storage unit (Drug Reservoir Fig 1)  configured to store the dosing liquid; a drive unit configured to generate administration energy; a pressurization unit (Ram and Piston Fig 1) configured to pressurize the dosing liquid stored in the storage unit with the administration energy generated by the drive unit; and an injection unit  (The front of the device which contains the Orifice Fig 1) configured to inject the pressurized dosing liquid to the object region through an injection port (Orifice Fig 1), the pressurization unit configured to pressurize the dosing liquid such that the dosing liquid in the storage unit has a pressure configured to rise and vibrate in a damped manner (a vibration in a damped manner is inherent to a needle free administration apparatus, additionally see the damped vibrations in Fig 2) and (The pressure profile shown in Fig 2 is the initial period, the pressure at the injection port  and the pressure in the storage unit would fluctuate similarly), the initial period comprising a first period, a second period and a third period in this order (See first, second, and third periods in the initial period in annotated Fig 2 below), the injection pressure at the injection port configured to be substantially constant at a first pressure during the first period (See first pressure in annotated Fig 2) at which the pressure of the dosing liquid in the storage unit is configured to begin to rise (The pressure of the dosing liquid in the storage unit would be configured to begin to rise while the pressure at the injection port is substantially constant because there is an inherent delay in the propagation of the pressure wave that travels from the piston to the port), the injection pressure at the injection port configured to increase from the first pressure and vibrate in a damped manner to have a plurality of damped vibration cycles (Fig 2, the vibrations reduce in amplitude to a converged state) represented by a damped sinusoidal wave at the same cycle as the pressure of the dosing liquid in the storage unit  (because the pressure at the storage unit and the pressure at the injection port fluctuate together, the vibration of the fluctuations would have the same frequency) such that the injection pressure repeatedly increases and decreases while peak values of the plurality of damped vibration cycles -3-16/022471June 28, 2018gradually decrease  (See damped vibrations repeatedly increasing and decreasing, Fig 2) during the second period, the third period configured to begin when the injection pressure vibrating in the damped manner converges to a second pressure greater than the first pressure (See second pressure in annotated Fig 2 below).
Regarding claim 10, Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses wherein the injection pressure is configured to rise and drop in each of the plurality of damped vibration cycles (Fig 2), the plurality of damped vibration cycles comprising a first damped vibration cycle occurring first among the plurality of damped vibration cycles (Fig 2, the spike with the labeled peak pressure is the first damped vibration cycle), the plurality of damped vibration cycles further comprising one or more subsequent damped vibration cycles immediately following the (Fig 2, the peaks following the peak pressure spike are subsequent damped vibration cycles), the injection pressure configured to reach a first peak value (Peak pressure Fig 2) at a first rate in the first damped vibration cycle and to reach a second peak value at a second rate in the one or more subsequent damped vibration cycles (The peak values must necessarily be reached at a rate), a ratio of the first peak value to the second peak value being higher than 1 (The first peak value is the highest peak value so a ratio of the first peak value to the second peak value is higher than 1).
Regarding claim 11, Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein the second peak value is greater than the first pressure and the second pressure (Fig 2, The second peak is the peak right after the first peak in Fig 2, it is greater than the first pressure and the second pressure).
Regarding claim 12, Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein all of the peak values of the plurality of damped vibration cycles are greater than the first pressure (Fig 2, all of the peak values are greater than 0).
Regarding claim 14, Linn et al. discloses the administration apparatus according to claim 10. Linn et al. further discloses wherein at least two of the peak values of the plurality of damped vibration cycles are greater -4-16/022471June 28, 2018than the second pressure (See annotated Fig 2 below, at least the first and second peaks are greater than the second pressure).
Regarding claim 17, Linn et al. discloses the administration apparatus according to claim 1, wherein the administration apparatus is a needleless injector and configured to administer the dosing liquid to the object region from the injection port without involving a structure that guides the dosing liquid to an inside of the object region (The injection system is needle-free Fig 1).
Regarding claim 23, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the one or more subsequent damped vibration cycles comprise a second (See damped vibration cycles in annotated Fig 2 (b) below).  
Regarding claim 26, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second period is longer than the first period, and the third period is longer than the second period (See first, second, and third periods in annotated Fig 2 below).  
Regarding claim 27, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the second pressure is less than the first peak value (See second pressure in annotated Fig 2 below).  
Regarding claim 29, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein a minimum value of the first damped vibration cycle is less than a peak value of each of the one or more subsequent damped vibration cycles (See min of first vibration cycle in annotated Fig 2 below).  
Regarding claim 30, Linn et al. discloses the administration apparatus according to claim 29. Linn et al. further discloses wherein the minimum value of the first damped vibration cycle is less than the second pressure (See min of first vibration cycle in annotated Fig 2 below).  
Regarding claim 31, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the one or more subsequent damped vibration cycles comprise a second damped vibration cycle immediately following the first damped vibration cycle, and wherein a minimum value of the second damped vibration cycle is less than the second pressure (See minimum of the 2nd damped vibration cycle in annotated Fig 2 (c) below).  
Regarding claim 32, Linn et al. discloses the administration apparatus according to claim 31. Linn et al. further discloses wherein the second damped vibration cycle has a second peak value less than the (Fig 2), and wherein the difference between the first pressure and the first peak value is greater than the second peak value (The difference between 0 and the first peak value will necessarily be greater than the second peak value since the first peak value is greater than the second peak value).  
Regarding claim 33, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein each of the one or more subsequent damped vibration cycles has a peak value and a minimum value (Fig 2, vibration cycles necessarily have peak values and minimum values), and wherein the second pressure is greater than at least some of the minimum values of the one or more subsequent damped vibration cycles (See annotated Fig 2 (c) below, the minimum value of the 2nd vibration cycle is lower than the second pressure).

    PNG
    media_image2.png
    961
    1603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    824
    472
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    822
    571
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Oda (US 2013/0237951 A1).
	Regarding claim 2, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the drive unit includes at least a high-energy substance (Nitrogen Gas Filled Chamber Fig 1 is a pressurized, high energy substance). However, Linn et al. fails to disclose wherein the drive unit is configured to generate the administration energy by burning the high-energy substance.
(22 Fig 2) and is configured to generate the administration energy by burning the high-energy substance (‘combustion product, which is produced by the combustion of the ignition charge 22’ [0051]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the drive unit of Linn et al. to have the limitations as taught by Oda because such a modification is the result of a simple substitution of one known element (a pressurized gas chamber) for another (combustible ignition charge) to achieve a predictable result (generate administration energy to pressurize the dosing liquid).
	Regarding claim 8, Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses wherein the drive unit includes at least a high-energy substance (Nitrogen Gas Filled Chamber Fig 1 is a pressurized, high energy substance). However, Linn et al. fails to disclose wherein the drive unit is configured to generate the administration energy by burning the high-energy substance.  
Oda teaches a drive unit includes at least a high-energy substance (22 Fig 2) and is configured to generate the administration energy by burning the high-energy substance (‘combustion product, which is produced by the combustion of the ignition charge 22’ [0051]). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the drive unit of Linn et al. to have the limitations as taught by Oda because such a modification is the result of a simple substitution of one known element (a pressurized gas chamber) for another (combustible ignition charge) to achieve a predictable result (generate administration energy to pressurize the dosing liquid).
Regarding claim 15, modified Linn et al. discloses the administration apparatus according to claim 2. However, modified Linn et al. fails to disclose further comprising: a gas generating agent configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance, wherein the pressurization unit is further configured to 
Oda teaches further comprising: a gas generating agent (‘gas generating agent’ [0034]) configured to generate a combustion gas by being exposed to combustion products generated by the combustion of the high-energy substance (‘combusted by the combustion product to produce a predetermined gas’ [0034]), wherein the pressurization unit is further configured to pressurize the dosing liquid by energy created by the combustion gas (‘and an increase in pressure brought about by the predetermined gas produced by the gas generating agent as a pressurization transition’ [0034]) in response to the second period being elapsed (The second period is equivalent to the first pressurization mode, ‘the gas generating agent 30 is combusted … immediately after the completion of the first pressurizing mode’ [0068]). It would have been obvious to one of ordinary skill to include a gas generating agent with the limitations above as taught by Oda on the device of Alexandre et al. to provide a second pressurizing mode where a larger amount of the injection objective substance can be diffused to the objective depth of the injection target area [0033].
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Hjertman et al. (US 2004/0133150 A1).
Regarding claim 5, Linn et al. discloses the administration apparatus according to claim 1. Linn et al. further discloses wherein the plurality of damped vibration cycles have a frequency (All vibrations necessarily have a frequency). However, is silent to the plurality of vibration cycles having different frequencies.
Hjertman et al. teaches the plurality of vibration cycles have different frequencies (Fig 5, each vibration cycle in the top pressure profile is further divided into multiple peaks). It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of damped vibration cycle  provide a pressure profile that can resonate with more than one frequency.
Regarding claim 9, Linn et al. discloses the administration apparatus according to claim 7. Linn et al. further discloses wherein the plurality of damped vibration cycles have a frequency (All vibrations necessarily have a frequency). However, is silent to the plurality of vibration cycles having different frequencies.
Hjertman et al. teaches the plurality of vibration cycles have different frequencies (Fig 5, each vibration cycle in the top pressure profile is further divided into multiple peaks). It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of damped vibration cycle so Linn et al. to have different frequencies to provide a pressure profile that can resonate with more than one frequency.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Linn et al. (2007 NPL- The Effects of System Parameters on In Vivo Injection Performance of a Needle-Free Injector in Human Volunteers) in view of Alexandre et al. (US 2003/0149396 A1).
Regarding claim 4, Linn et al. discloses the administration apparatus according to claim 1. However, Linn et al. is silent to wherein the first rate is faster than the second rate. 
Alexandre et al. teaches wherein the first rate is faster than the second rate (See first and second rates in annotated Fig 4 below).

    PNG
    media_image5.png
    468
    702
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the first rate to be faster than the second rate of Linn et al. as taught by Alexandre et al. since such a modification is the result of a simple substitution of one known element (damped vibration cycle with undisclosed rate proportions) for another (the first rate is faster than the second rate) to achieve a predictable result (a damped vibration cycle).
Regarding claim 13, Linn et al. discloses the administration apparatus according to claim 10. However, Linn et al. is silent to wherein the first rate is faster than the second rate.
Alexandre et al. teaches wherein the first rate is faster than the second rate (See first and second rates in annotated Fig 4 below).

    PNG
    media_image5.png
    468
    702
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the first rate to be faster than the second rate of Linn et al. as taught by Alexandre et al. since such a modification is the result of a simple substitution of one known element (damped vibration cycle with undisclosed rate proportions) for another (the first rate is faster than the second rate) to achieve a predictable result (a damped vibration cycle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/15/2021